Citation Nr: 0516687	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  03-22 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been received which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for a low back condition.  


REPRESENTATION

Veteran represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).   

Procedural History

The veteran served on active duty from April 1970 until March 
1976.  

In June 1979 the RO received the veteran's claim of 
entitlement to service connection of a low back condition.  A 
September 1979 rating decision denied the veteran's claim.  
She did not appeal.  

In October 1994, the veteran filed a request to reopen her 
previously denied claim of entitlement to service connection.  
A January 1995 rating decision denied the veteran's claim.  
She did not appeal.  

In December 2001, the RO received the veteran's request to 
reopen her previously denied claim of entitlement to service 
connection for a low back condition.  The November 2002 
rating decision denied the veteran's claim.  The veteran 
disagreed with the November 2002 rating decision and 
initiated this appeal.  The appeal was perfected by the 
timely submission of the veteran's substantive appeal (VA 
Form 9) in July 2003.

In April 2005, the veteran testified at a personal hearing at 
the RO which was chaired by the undersigned Veterans Law 
Judge.  A transcript of that hearing has been associated with 
the veteran's claims folder.  
For reasons explained below, the Board has concluded that new 
and material evidence has been submitted and that the 
veteran's previously-denied claim is reopened.  The Board 
further finds that additional development of the evidence is 
necessary prior to rendering a decision on the merits.  The 
issue is REMANDED to the RO via the Appeals Management Center 
(AMC) in Washington, DC.  VA will notify the veteran if 
further action by her is required.


FINDINGS OF FACT

1.  In a January 1995 decision, the RO denied the veteran's 
request to reopen her previously denied claim of entitlement 
to service connection of a low back disability.  

2.  The evidence associated with the claims file subsequent 
to the RO's January 1995 decision raises a reasonable 
possibility of substantiating the claim on the merits.


CONCLUSIONS OF LAW

1.  The RO's January 1995 decision denying the reopening of a 
previously denied claim of entitlement to service connection 
for a low back condition is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

2.  Since the January 1995 RO decision, new and material 
evidence has been received, and so the claim of entitlement 
to service connection for a low back condition is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks to reopen a claim of entitlement to service 
connection for a low back condition.  In substance, she 
contends that her current low back disability, characterized 
by arthritis and scoliosis, is related to scoliosis and back 
surgery during service.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the July 
2003 SOC, the December 2003 SSOC and the November 2004 SSOC 
of the pertinent law and regulations, of the need to submit 
additional evidence on her claim, and of the particular 
deficiencies in the evidence with respect to her claim.  

More significantly, a letter was sent to the veteran in April 
2002 which was specifically intended to address the 
requirements of the VCAA.  The April 2002 letter from the RO 
explained in detail the evidence needed to substantiate her 
claims, specifically that new and material evidence was 
required and that new and material evidence must be 
"evidence that has not previously been submitted; and by 
itself or when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim; and is neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened; and must raise a 
reasonable possibility of substantiating the claim."  
Moreover, the letter also advised the veteran of the evidence 
already of record at the time of the prior final denial.  
Thus, this letter, along with the July 2003 SOC, the December 
2003 SSOC and the November 2004 SSOC, not only notified the 
veteran of the evidence already of record, but also notified 
her specifically of the additional evidence that was needed 
in her case and what evidence was already of record.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the April 
2002 letter, the veteran was informed that "VA will...obtain 
evidence held by VA and any other Federal government 
agency."  The letter further advised that VA would make 
efforts get private medical records and other properly 
identified sources of additional information.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  
The RO informed the veteran in its April 2002 letter that she 
was responsible to provide a release for any and all private 
medical records, information about dates and locations of any 
VA treatment, and names and complete addresses for any other 
sources of evidence.  
The April 2002 letter from the RO to the veteran specifically 
notified her that VA was responsible for obtaining relevant 
records from any federal agency.  The veteran was informed 
that VA would make reasonable efforts to obtain relevant 
records not held by a federal agency.  The veteran was 
informed of the actions she was to take to ensure that the 
record was complete, to include filling out a release for 
private medical records and providing information to the RO 
so that all-relevant evidence could be obtained.  [See the 
April 2002 letter, pages 1, 2, 3.]

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The April 2002 letter advised the 
veteran that "It is extremely important to identify all 
evidence" relating to her claim.  Further the letter 
directed the veteran to submit any evidence relating to the 
unestablished facts of her claim.  Moreover, the July 2003 
SOC also provided the veteran with specific notice of the 
need to submit or identify to VA any evidence in her 
possession.  This complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that the veteran was informed the she could 
submit or identify evidence other than what was specifically 
requested by VA.  

The Board finds that these documents properly notified the 
veteran and her representative of the information, and 
medical or lay evidence, not previously provided to VA that 
was necessary to substantiate the claim, and they properly 
indicated which portion of that information and evidence was 
to be provided by the veteran and which portion VA would 
attempt to obtain on behalf of the veteran.  

The Board notes that the July 2003 SOC expressly notified the 
veteran and her representative that she had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  The Board 
additionally notes that the fact that the veteran's claim was 
next adjudicated by the RO in December 2003, prior to the 
expiration of the one-year period following the July 2003 
completion of VCAA notice, does not render the RO's notice 
invalid or inadequate.  The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C. §  ____), made effective 
from November 9, 2000, specifically addresses this issue and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit the VA from making a decision 
on a claim before the expiration of the one-year period 
referred to in that subsection.  In this case, the notice 
sent to the veteran expressly notified her that she had one 
year to submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b).  Additionally, the 
Board notes that throughout the course of this appeal, the 
veteran has submitted numerous statements in support of her 
claim as well as identifying private medical records which 
have been added to her VA claims folder.  

One final comment regarding notice is in order.  The Board 
has considered the requirements of Pelegrini v. Principi, 
17 Vet. App 412 (2004).  Although the veteran's claim was 
first adjudicated in November 2002, prior to the veteran's 
receipt of complete VCAA notice in July 2003 letter, the 
claim was subsequently adjudicated by the RO in the December 
2003 SSOC and again in the November 2004 SSOC.  Thus any 
concerns expressed in Pelegrini have been rectified.  See 
Mayfield v. Nicholson, 19 Vet.App. __, __, No. 02-1077, slip 
op. at 28-29 (Apr. 14, 2005), [notice provided after initial 
RO decision can essentially cure the error in the timing of 
notice].

In short, the Board finds that the veteran received adequate 
notice regarding the evidence needed to substantiate her 
claim and which evidence the VA would obtain for her and 
which evidence she was expected to provide.  

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case. 

Pertinent Laws and Regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 
3.303(a)(2004).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Finality/new and material evidence

In general, decisions of the agency of original jurisdiction 
(the RO) that are not appealed in the proscribed time period 
are final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108, a 
finally disallowed claim may be reopened when new and 
material evidence is presented or secured with respect to 
that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in December 2001, her claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2004).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the last final 
denial.  In this case, the last final denial is the 
unappealed January 1995 decision which denied the veteran's 
request to reopen the previously denied claim.  

The "old" evidence

Evidence of record at the time of the last final decision in 
January 1995 is as follows.

Service medical records document that the veteran underwent 
surgery for removal of a lipoma from her thoracic spine in 
December 1970.  There is also of record a June 1977 x-ray 
report indicating "mild to moderate scoliosis of the lumbar 
spine with convexity to the left."

An August 1979 VA examination included an impression of "low 
back pain, etiology undetermined".   Also in August 1979, 
the veteran reported a history of back pain with an onset at 
the time of in-service surgery on her back.  

VA treatment records for the period between March 1979 and 
June 1992 document intermittent treatment relating to 
complaints of low back pain.  A November 1993 treatment 
record indicating a diagnosis of osteoarthritis in the 
veteran's lower back.  

The January 1995 decision

In the January 1995 rating decision, the RO determined that 
the evidence of record did not demonstrate a relationship 
between the veteran's current disability and any incident in 
service.  As such, the RO concluded that the new and material 
evidence had not been submitted and therefore the veteran's 
request to reopen the claim was denied.  

As noted in the Introduction, the veteran most recently filed 
to reopen her claim in December 2001.  Additional evidence 
received since the January 2002 RO decision will be discussed 
below.  

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for a low back condition.    

The unappealed January 1995 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  As explained 
above, the veteran's claim for service connection for a low 
back disability may only be reopened if new and material 
evidence has been added to the file.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a) (2004).  

As discussed in the factual background section above, it has 
previously been established that the veteran currently has a 
low back disability; specifically, there is the June 1977 x-
ray report indicating a diagnosis of scoliosis and the 
November 1993 private treatment record indicating a diagnosis 
of osteoarthritis in the veteran's lower back.  Further, 
there was evidence of record which is indicative of in-
service injury, specifically surgery near the veteran's spine 
during service.  Hickson element (1), a current disorder, and 
element (2), in-service incurrence or aggravation of 
disability, have arguably been shown by the various medical 
treatment records associated with the file.   Therefore, the 
Board's inquiry will be directed to the question of whether 
any additionally submitted (i.e. after January 1995) evidence 
bears directly and substantially upon the specific matter 
under consideration, namely whether the veteran's low back 
conditions are related to her service.  

With respect to element (3), medical nexus, the additional 
evidence received since the January 1995 RO decision consists 
of medical treatment records dated from August 1990 through 
July 2002, several written statements from the veteran and 
the veteran's April 2005 testimony.   

The veteran continues to contend that her back disability is 
related to service. 
Such statements are essentially repetitive of statements she 
previously made. As such, these statements are not new.  See 
Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  Further, 
such lay statements as to medical matters are not competent 
and cannot be considered new and material as to the question 
of the relationship of tinnitus to service. Indeed, in Moray 
v. Brown, 5 Vet. App. 211 (1993), the United States Court of 
Appeals for Veterans Claims (the Court) noted that lay 
persons are not competent to offer medical opinions and that 
such evidence does not provide a basis on which to reopen a 
claim for service connection.  In Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), the Court stated that "[l]ay assertions 
of medical causation . . . cannot suffice to reopen a claim 
under 38 U.S.C.A. 5108."

Recent medical treatment records continue to reflect that a 
back disability is currently manifested.  Such evidence, 
although new, is not material.  See Cornele v. Brown, 6 Vet. 
App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 
(1994) [medical evidence that merely documents continued 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].

However, statements included in the newly submitted treatment 
records pertain to the potential relationship between the 
veteran's current low back disability and incurrence or 
aggravation of the veteran's low back disability during 
service.  Specifically, the evidence contains a statement 
from the treating medical professional that the veteran 
suffers from a low back disability "related to MVA and 
injury while in the armed forces".  

Such medical records can be considered "new" in that they 
were not previously before the RO in any of its prior 
decisions, including the January 1995 prior final denial.  
The evidence can be considered "material" because it does 
relate to an unestablished fact necessary to establish the 
claim, specifically medical nexus.  
See 38 C.F.R. § 3.156 (2004).  That it, it at least suggests 
a medical relationship between the veteran's current back 
disability and her military service. 

In short, for the reasons explained above the veteran has 
submitted competent medical evidence which serves to show 
that her low back disability may be related to injuries 
incurred or aggravated in service.  The evidence submitted 
relates to an unestablished fact (medical nexus), which is 
necessary to complete the claim, and it is therefore 
material.  See 38 C.F.R. § 3.156 (2004).  The recently 
submitted evidence being both new and material, the claim of 
service connection for a low back disability is reopened.  

The Board wishes to make it clear that such evidence, 
although adequate for the limited purposes of reopening the 
claim, may not be sufficient to allow the grant of the 
benefits sought.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998) [material evidence is evidence that would contribute to 
a more complete picture of the circumstances surrounding the 
origin of a veteran's disability, even where it would not be 
enough to convince the Board to grant the claim].  For the 
reasons explained below, the Board finds that additional 
development is necessary before the Board may proceed to a 
decision on the merits of the reopened claim.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back condition is 
reopened; to that extent only, the appeal is granted.


REMAND

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits.  Before 
doing so, however, the Board must consider certain procedural 
concerns.  

As discussed above, VA's statutory duty to assist the veteran 
in the development of her claim attaches at this juncture.  
After having carefully considered the matter, the Board 
believes that additional evidentiary development is in order.  

Specifically, as noted above, the record contains competent 
medical evidence that the claimant has current low back 
disabilities, specifically osteoarthritis and scoliosis.  
Further, the record contains evidence that the veteran 
underwent surgery on her back during service.  Under the 
VCAA, a medical nexus opinion is necessary to make a decision 
in the claim.  See Charles v. Principi, 16 Vet. App. 370 
(2002).

The Board observes that the statement as to medical nexus 
referred to above, although adequate to reopen the claim, 
hardly suffices to grant the claim.  
See Hodge, supra.  It is conclusory, contains no analysis of 
the veteran's medical history, and indeed, identified a post-
service motor vehicle accident as a possible cause of the 
back problem.

Additionally, the Board notes that the service medical 
records currently associated with the veteran's claims folder 
appear to be incomplete.  For instance, there is not of 
record a copy of a separation examination or the veteran's 
report of medical history completed in preparation for her 
separation from service.  In her April 2005 testimony the 
veteran indicated that record of her scoliosis would be found 
on her separation paperwork.  See the Hearing Transcript, 
page 7.  Therefore, the Board believes that the Agency of 
Original Jurisdiction should make additional efforts to 
determine whether or not they have obtained the veteran's 
complete service medical records.  See Hayre v. West, 188 
F.3d 1327 (Fed. Cir. 1999) [VA's efforts to obtain service 
department records shall continue until the records are 
obtained or unless it is reasonably certain that such records 
do not exist or that further efforts to obtain those records 
would be futile].

Accordingly, this issue is REMANDED to the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA must notify the veteran of the 
information and evidence needed to 
substantiate her claim on appeal and of 
what part of such evidence the Secretary 
will attempt to obtain on her behalf and 
what part she should provide. She should 
also be told to provide any evidence in 
her possession that is pertinent to her 
claim on appeal.

2.  VBA should attempt to obtain the 
veteran's complete service medical 
records.  In the event that no additional 
records are available, this should be 
documented in the claims folder.  

3.  After the completion of the 
foregoing, VBA must arrange for a medical 
nexus opinion from an appropriate medical 
reviewer.  In conjunction with preparing 
this opinion, the reviewer should review 
the claims file and provide an opinion as 
to whether the veteran's low back 
disability is as least as likely as not 
related to the veteran's  military 
service, to include aggravation of any 
pre-service condition.  If the reviewer 
deems it to be necessary, the veteran 
should undergo a VA examination and/or 
diagnostic testing.  The nexus opinion 
should be associated with the veteran's 
VA claims folder.

4.  Thereafter, VBA must readjudicate the 
issue on appeal on a de novo basis.  If 
the decision remains unfavorable to the 
veteran, a supplemental statement of the 
case (SSOC) should be prepared.  The 
veteran should be provided with the SSOC 
and an appropriate period of time should 
be allowed for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	Barry F. Bohan 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


